                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Association of Equipment Manufacturers,       )
AGCO Corporation, CNH Industrial              )
America LLC, Deere & Company, and             )
Kubota Tractor Corporation,                   )
                                              )
               Plaintiffs,                    )       ORDER
                                              )
       vs.                                    )
                                              )
The Hon. Doug Burgum, Governor                )
of the State of North Dakota, in his          )
official capacity, and                        )
                                              )
The Hon. Wayne Stenehjem, Attorney            )
General of the State of North Dakota,         )
in his official capacity,                     )       Case No. 1:17-cv-151
                                              )
               Defendants,                    )
                                              )
       and                                    )
                                              )
North Dakota Implement Dealers                )
Association,                                  )
                                              )
               Intervenor-Defendant.          )

       On March 15, 2019, the Defendants and Intervenor-Defendant filed a motion requesting that

the Court cancel the final pretrial conference and bench trial. The Court GRANTS the motion (Doc.

No. 126). The final pretrial conference scheduled for April 30, 2019, and bench trial scheduled for

May 14, 2019, are cancelled. The Court shall reschedule the final pretrial conference and bench trial

as necessary once it has ruled on the pending dispositive motions.

       IT IS SO ORDERED.

       Dated this 19th day of March, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
